Citation Nr: 1339566	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-48 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1952 to December 1956 and from October 1957 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Houston, Texas, which increased the Veteran's disability rating for schizophrenic reaction associated with headaches from 10 percent to 30 percent.  In July 2011, the Board remanded this case to the RO for additional development.  In a November 2012 decision, the Board denied a disability rating in excess of 30 percent for the Veteran's schizophrenia, but awarded a separate 30 percent rating for migraine headaches.  The case returned to the Board in May 2013 pursuant to a remand from an April 2013 joint motion for remand from the U.S. Court of Appeals for Veterans Claims (Court), which remanded the case as to the claim of entitlement to a rating in excess of 30 percent for migraine headaches only.  

The Veteran was afforded a June 2011 videoconference hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the file.  An August 2012 letter advised the Veteran that the VLJ who had presided at his hearing could not be involved in the decision on his claim and offered the Veteran the opportunity to elect a second hearing before another VLJ.  No response to this letter was received, and the evidence of record does not show that the Veteran requested another hearing at any point during the period on appeal.  The Board will proceed to consider the case.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of secondary service connection for the removal of a portion of the Veteran's large intestine due to complications from his headache medication has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's migraine headaches have been manifested by attacks that occur at least three times per week and last at least several hours.  The attacks have been accompanied by severe pain, sensitivity to light and sound, extreme weakness, extreme fatigue, loss of appetite, loss of concentration, and irritability.  The Veteran is unable to function adequately during the attacks, and they are productive of severe economic inadaptability.  

2. The schedular criteria are adequate to rate the Veteran's migraine headaches throughout the period on appeal.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headaches have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Veteran asserts that he is entitled to a disability rating in excess of 30 percent for his migraine headaches due to the frequency and severity of the migraines he experiences.  For the reasons that follow, the Board finds that the criteria for a 50 percent rating for migraine headaches have been met throughout the period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's migraine headaches are currently rated as 30 percent disabling under Diagnostic Code (DC) 8100.  Under DC 8100, a 30 percent evaluation requires migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The only available higher rating, 50 percent, requires migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.   

The Board finds that the evidence of record shows the Veteran's migraine headache symptoms most closely approximate a 50 percent disability rating, and have done so throughout the period on appeal.  

The Veteran's VA treatment records from the 59th Medical Wing and associated Wilford Hall clinic in San Antonio, Texas, show long-term and consistent treatment for chronic, severe migraine headaches.  A December 2005 treatment record notes that the Veteran was taking up to 10 Excedrin pills per day for chronic headaches.  The treatment record shows that the Veteran had been taking this medication for many years, and that he had been prescribed another medication, Fioricet, to treat his headaches.  A March 2006 treatment record notes that the Veteran experienced chronic daily headaches, and a January 2007 treatment record shows the Veteran was diagnosed with migraine headaches and his prescription medication was continued.  A June 2008 treatment record shows that the migraine diagnosis was affirmed and that the Veteran was prescribed Vicodin for the severe pain he experienced during his migraines.  

The Veteran was afforded a VA examination, performed by a contract physician, in June 2009.  On examination, the Veteran described his migraine headaches as involving extreme pain, emotional, mental, and nervous strain and tension.  He reported experiencing headaches on average 3 times per week and that the headaches typically lasted about 5 hours each.  The Veteran reported his migraine symptoms included extreme weakness, extreme fatigue, sensitivity to noise and light, loss of appetite, loss of concentration, difficulty reading, and irritability.  The Veteran stated that during an attack, he was unable to go to work and had difficulty performing simple tasks.  The Veteran reported that his medication regimen for migraines included Excedrin, Fiorinal, Fioricet, Vicodin, and aspirin.  

The Veteran was afforded a second VA examination, also performed by a contract examiner, in September 2009.  Although this examination was not specific to the Veteran's headaches, the examiner noted the Veteran's report that "his headaches are so intense that he finds it difficult to function."  The examiner further noted that the Veteran's headaches were severe and occurred on a daily basis.  The examiner also noted that the Veteran was unable to work due to his health conditions and severe headaches.  

The Veteran submitted a June 2011 statement from his wife, in which she described the Veteran's migraine headache symptoms.  The Veteran's wife reported that the Veteran experienced migraines 3-5 times per week, and that the attacks were more severe in the morning.  She stated that when the Veteran felt an attack coming on, he took 2 Vicodin pills for the severe pain and had to go into his bedroom to lie down and avoid noise and light.  She reported that usually it took 1-3 hours for the pain to subside and for the Veteran to be able to function normally again.  

The Veteran was afforded a June 2011 hearing before a Veterans Law Judge who has since retired from the Board.  As noted above, the Veteran was given the opportunity to request another hearing before the undersigned, but did not make such a request.  At his June 2011 hearing, the Veteran testified that he experienced migraines 3-5 times per week.  The Veteran reported that when he felt a migraine beginning, he became very tired and irritated.  He stated that he had to take 2 Vicodin pills, go into his bedroom to avoid light and sound, and sleep for 3 hours, after which he could function again to a certain degree.  The Veteran testified that during a migraine he had to stop whatever task he was working on and that he was incapacitated during his migraine attacks.  

The Veteran was afforded a third VA examination in August 2011.  On examination, the Veteran reported that he had experienced chronic headaches for many years, and described his headaches as radiating from the base of his skull to his forehead.  The Veteran reported that he occasionally experienced a flash of light, or aura, prior to a headache.  He also reported that he experienced photosensitivity and pain behind his eyes during a migraine attack.  The Veteran reported a frequency of migraines of about 4 times per month, and stated the attacks lasted anywhere from 2 to 24 hours.  The Veteran estimated that his headaches were usually an 8 out of 10 in pain intensity.  The Veteran reported that during a headache he had to lie down and rest.  He stated that he could usually walk during a migraine attack, but that he was in a lot of pain until the headache subsided.  The examiner noted that the Veteran's headaches interfered with his social functioning, but unfortunately neglected to address the occupational impairment caused by the Veteran's migraines.  The examiner stated that the Veteran denied ever having a headache characterized by prostrating attacks.  However, it appears from the Veteran's response to the examiner's question that he took the term "prostrating" to mean literally being forced to lie on the ground rather than causing extreme weakness or exhaustion.  The Veteran stated, "It's never so bad that I'm on the ground in agony." He went on to state, however, that he was in severe pain until the headache subsided.  

The Board finds that the evidence of record reflects migraine headache symptoms most consistent with a 50 percent rating throughout the period on appeal.  The evidence shows that the Veteran has most consistently reported experiencing migraine attacks 3 to 5 times per week, with each attack lasting at least several hours.  Although the Veteran did report experiencing migraines 4 times per month at his August 2011 VA examination, the Board finds that the weight of the evidence reflects a frequency of 3 to 5 times per week on average.  This is much greater than the frequency required for a 30 percent rating, which is only once per month on average.  The occurrence of migraines 3 to 5 times per week is most consistent with the "very frequent" language of the 50 percent rating criteria, particularly given the difference between the frequency of the Veteran's migraines and the frequency required for a 30 percent rating.  Furthermore, the Veteran has reported that his migraines last anywhere from a few hours to 24 hours.  The Veteran has consistently reported that his migraine attacks continue for at least 3 hours.  This duration of migraines appears consistent with the "prolonged" language in the 50 percent rating criteria, as each attack lasts for several hours even with the aid of medications specifically prescribed to relieve the Veteran's migraine headaches.  

The evidence is in conflict regarding whether the Veteran's migraines are prostrating.  The Board finds that the weight of the competent and credible evidence, however, tends to show that the Veteran's migraines are prostrating and thus this criterion for a 50 percent rating is also met.  At the Veteran's June 2009 contract VA examination, he reported that his migraines involved extreme pain, extreme weakness and fatigue, sensitivity to light and noise, loss of appetite, loss of concentration, difficulty reading, and irritability.  At this examination, he reported that during a migraine he was unable to go to work or to perform simple tasks.  At the Veteran's September 2009 contract VA examination, the examiner noted that the Veteran's headaches were so severe that he found it difficult to function.  The examiner also noted that the Veteran was unable to work due to his severe headaches as well as his other health conditions.  This inability to work during a migraine suggests that the Veteran's headaches are very debilitating.  

The Veteran's wife reported in her June 2011 statement that when the Veteran felt a migraine beginning, he had to take 2 Vicodin pills and retreat to his bedroom to lie down without noise or light for several hours.  At the Veteran's June 2011 hearing, he also reported having to take Vicodin and sleep in his dark, quiet bedroom for 3 hours before he was able to get up and regain normal functioning after a migraine.  The Veteran testified that before a migraine, he became very tired.  He has consistently reported migraine symptoms of extreme weakness and fatigue throughout the period on appeal.   The Veteran also testified that during a migraine, he had to stop whatever he was doing and was unable to complete even a very simple task.  Although the August 2011 VA examiner noted that the Veteran had denied his migraines were prostrating, his response seems to show that the Veteran understood the term "prostrating" to only refer to literally having to lie on the ground during a migraine.  The migraine symptoms that the Veteran has reported, including severe pain, extreme weakness and extreme fatigue, as well as the Veteran's statements that he is unable to work or complete simple tasks and that he must lie down in a dark, quiet place during his migraines, tend to show that the Veteran's migraines are in fact prostrating to the degree required by the 50 percent rating criteria.  

The evidence of record also tends to show the Veteran's migraines are also productive of severe economic inadaptability.  Although the Veteran is now retired, his ability to work and occupational impairment due to his migraines must still be considered.  The Veteran has consistently stated throughout the period on appeal that he is unable to work or to complete simple tasks around the house during a migraine.  The June 2009 contract VA examiner also noted the impact of the Veteran's migraines on his activities of daily living (ADL), in that he was unable to complete simple tasks during a migraine.  The September 2009 contract VA examiner noted that the Veteran's headaches were so intense that it was difficult for him to function, and that he was unable to work in part due to his severe headaches.   At his August 2011 VA examination, the examiner noted that if the Veteran was forced to complete his daily tasks during a migraine attack he would be able to, but that the Veteran preferred to lie down and rest until the headache subsided.  However, the Veteran has consistently reported that he feels he must take strong narcotic medication, lie down in a dark, quiet place and sleep for several hours before he is able to regain some degree of normal functioning after a migraine attack.  The Veteran's consistent statements regarding his ability to work and perform simple tasks during a migraine as well as the consistent observations of the June and September 2009 VA examiners indicate that his migraine symptoms are productive of severe economic inadaptability consistent with the 50 percent rating criteria.  If the Veteran were to attempt to obtain employment, it appears that the frequency and severity of his migraines would make it extremely difficult to adapt to normal working conditions or to successfully perform an occupation.  

In sum, the Board finds that the Veteran's migraine symptoms are most consistent with a 50 percent rating, and that he has experienced these symptoms consistently throughout the period on appeal.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's migraine headaches is not inadequate.  The Veteran's reported symptoms are squarely within the anticipated symptoms of the General Ratings Formula.  The Veteran has not argued that his symptoms are not contemplated by the schedular rating criteria, and no other evidence suggests that the schedular rating is defeated by the presence of symptoms not considered by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  However, as noted above, the Board finds that the criteria for a 50 percent rating for migraine headaches have been met throughout the period on appeal.  Accordingly, staged ratings are inapplicable. See id.   


II. Duties to Notify and Assist

The Veteran's claim of entitlement to a disability rating in excess of 30 percent for migraine headaches has been granted in full.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).







ORDER

Entitlement to a disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


